Exhibit 10.1

FORM OF VOTING AGREEMENT

This Voting Agreement (this “Agreement”), dated as of February 13, 2018, is
among the individual or entity listed on the signature page hereto (the “Voting
Stockholder”) and Granite Construction Incorporated, a Delaware corporation
(“Parent”).

WHEREAS, concurrently with the execution and delivery of this Agreement, Layne
Christensen Company, a Delaware corporation (the “Company”), Parent and
Lowercase Merger Sub Incorporated, a Delaware corporation and wholly-owned
Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as the same may be amended from time to
time, the “Merger Agreement”), which provides for (a) Merger Sub to be merged
with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”) and (b) each share of common stock, par value $0.01
per share, of the Company (collectively, the “Company Shares”) (other than any
Company Shares owned by Parent, Merger Sub or the Company or any wholly-owned
Subsidiary of the Company), to be thereupon canceled and converted into a number
of validly issued, fully paid and non-assessable shares of common stock, par
value $0.01 per share, of Parent, equal to the Exchange Ratio (the “Merger
Consideration”), on the terms and subject to the conditions set forth in the
Merger Agreement;

WHEREAS, Schedule A sets forth, as of the date of this Agreement, all the
(i) Company Shares beneficially owned by the Voting Stockholder (all such
Company Shares together with any Company Shares hereafter issued to or otherwise
acquired or owned by the Voting Stockholder during the Agreement Period,
hereinafter referred to as the “Subject Shares”) and (ii) Company Stock Options,
Company RSUs and Company PSUs held by the Voting Stockholder; and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Voting Stockholder, and in order to induce Parent
to enter into the Merger Agreement the Voting Stockholder has agreed to, enter
into this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Parent and
the Voting Stockholder hereby agree as follows:

Section 1. Certain Definitions. Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement. In addition, for purposes of this Agreement:

(a) “Agreement” shall have the meaning set forth in the preamble.

(b) “Agreement Period” shall mean the period beginning on the date hereof and
ending on the earlier of (i) the Effective Time, (ii) the Termination Date and
(iii) the date this Agreement is terminated by mutual written consent of the
parties hereto.



--------------------------------------------------------------------------------

(c) “beneficial owner” or “beneficial ownership”, or phrases of similar meaning,
with respect to any Company Shares, has the meaning ascribed to such term under
Rule 13d-3(a) promulgated under the Exchange Act.

(d) “Company” shall have the meaning set forth in the recitals.

(e) “Company Shares” shall have the meaning set forth in the recitals.

(f) “Merger” shall have the meaning set forth in the recitals.

(g) “Merger Agreement” shall have the meaning set forth in the recitals.

(h) “Merger Consideration” shall have the meaning set forth in the recitals.

(i) “Other Voting Stockholder” shall have the meaning set forth in Section 7(d).

(j) “Parent” shall have the meaning set forth in the preamble.

(k) “Permitted Family Members” shall mean, with respect to the Voting
Stockholder, the Voting Stockholder’s spouse, parents, immediate family and
lineal descendants.

(l) “Permitted Transfer” means a Transfer of Subject Shares by a Voting
Stockholder (i) for estate-planning purposes to (x) a trust under which the
distribution of the Subject Shares transferred thereto may be made only to
beneficiaries who are Permitted Family Members, (y) a corporation the
shareholders of which are only the Voting Stockholder and/or Permitted Family
Members or (z) a partnership the partners of which are only the Voting
Stockholder and/or Permitted Family Members, (ii) in case of the death of the
undersigned, by will or by the laws of intestate succession, to his or her
executors, administrators, testamentary trustees, legatees or beneficiaries or
(iii) to an Affiliate of such Voting Stockholder, in each case, provided that
any such transferee evidences in a writing reasonably satisfactory to Parent
such transferee’s agreement to be bound by and subject to the terms and
provisions hereof to the same effect as the Voting Stockholder.

(m) “Subject Shares” shall have the meaning set forth in the recitals.

(n) “Transfer” shall mean, with respect to a security, the sale, transfer,
pledge, hypothecation, encumbrance, assignment or disposition of such security,
rights relating thereto or the beneficial ownership of such security or rights
relating thereto, the offer to make such a sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition, and each option,
agreement, arrangement or understanding, whether or not in writing, to effect
any of the foregoing. As a verb, “Transfer” shall have a correlative meaning.

(o) “Voting Stockholder” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

Section 2. No Disposition, Encumbrance or Solicitation.

(a) Except as set forth in Section 5 of this Agreement, the Voting Stockholder
undertakes that, during the Agreement Period, the Voting Stockholder shall not
(i) Transfer or agree to Transfer any Subject Shares, unless such Transfer is a
Permitted Transfer, (ii) grant or agree to grant any proxy or power-of-attorney
with respect to any Subject Shares or (iii) otherwise permit any Liens to be
created on any Subject Shares. During the Agreement Period, the Voting
Stockholder shall not, and shall not permit his, her or its Affiliates or any of
his, her or its or their respective Representatives to, seek or solicit any such
Transfer, proxy or power-of-attorney, and the Voting Stockholder agrees to
notify Parent promptly, and to provide all details requested by Parent, if the
Voting Stockholder or his, her or its Affiliates or any of his, her or its or
their respective Representatives shall be approached or solicited by any Person
with respect to any of the foregoing. Without limiting the foregoing, the Voting
Stockholder shall not, and shall not permit its Affiliates or any of his, her or
its or their respective Representatives to, take any other action that would
make any representation or warranty of the Voting Stockholder contained herein
untrue or incorrect in any material respect or in any way restrict, limit or
interfere in any material respect with the performance of the Voting
Stockholder’s obligations hereunder or the Transactions. Without limiting the
foregoing, during the Agreement Period the Voting Stockholder (i) agrees not to
engage in any transaction with respect to any of the Subject Shares with the
primary purpose of depriving Parent of the intended benefits of this Agreement
and (ii) undertakes that, in his, her or its capacity as a Company Stockholder,
the Voting Stockholder shall not, and shall cause his, her or its Affiliates or
Representatives not to, directly or indirectly, solicit, initiate, facilitate or
encourage any inquiries or proposals from, discuss or negotiate with, or provide
any non-public information to, any Person relating to, or otherwise facilitate,
any Acquisition Proposal.

(b) During the Agreement Period, the Voting Stockholder shall not request that
the Company register the Transfer (book-entry or otherwise) of any Company Share
Certificates, unless such Transfer is a Permitted Transfer. The Voting
Stockholder hereby authorizes Parent to direct the Company to impose stop orders
to prevent the Transfer of any Company Shares on the books of the Company in
violation of this Agreement.

Section 3. Voting of Subject Shares. During the Agreement Period, the Voting
Stockholder undertakes that (a) at such time as the Company conducts a meeting
of, or otherwise seeks a vote or consent of, the Company Stockholders, the
Voting Stockholder shall, or shall cause the holder of record on any applicable
record date to, vote the Subject Shares beneficially owned by the Voting
Stockholder in favor of, or provide a consent with respect to, (i) adoption of
the Merger Agreement and each of the other Transactions, (ii) approval of any
proposal to adjourn or postpone any meeting of Company Stockholders to a later
date if there are not sufficient votes for the adoption of the Merger Agreement
on the date on which such meeting is held and (iii) any other matter necessary
for consummation of the Transactions that is considered at any such meeting or
is the subject of any such consent solicitation and (b) at each meeting of
Company Stockholders and in connection with each consent solicitation, the
Voting Stockholder shall, or shall cause the holder of record on any applicable
record date to, vote the Subject Shares beneficially owned by the Voting
Stockholder against, and not provide consents with respect to, (i) any agreement
or arrangement related to or in furtherance of any Acquisition Proposal,
(ii) any liquidation, dissolution, recapitalization, extraordinary dividend or
other significant

 

3



--------------------------------------------------------------------------------

corporate reorganization of the Company or any of its Subsidiaries, (iii) any
action, proposal, transaction or agreement that would materially delay, prevent,
frustrate, impede or interfere with the Merger or the other Transactions or
result in the failure of any condition set forth in ARTICLE VII of the Merger
Agreement to be satisfied, and (iv) any action, proposal, transaction or
agreement that would result in a breach of any covenant, representation or
warranty or other obligation or agreement of the Company under the Merger
Agreement or of the Voting Stockholder under this Agreement. Except as otherwise
set forth in or contemplated by this Agreement, the Voting Stockholder may vote
the Subject Shares in its discretion on all matters submitted for the vote of
stockholders of the Company or in connection with any written consent of the
Company’s stockholders in a manner that is not inconsistent with the terms of
this Agreement.

Section 4. Reasonable Efforts to Cooperate. The Voting Stockholder hereby
consents to the publication and disclosure in the Proxy Statement and Form S-4
(and, as and to the extent otherwise required by securities Laws or the SEC or
any other securities authorities, any other documents or communications provided
by the Company, Parent or Merger Sub to any Governmental Authority or to
securityholders of the Company) of the Voting Stockholder’s identity and
beneficial ownership of Subject Shares and the nature of the Voting
Stockholder’s commitments, arrangements and understandings under and relating to
this Agreement and, if deemed appropriate by the Company or Parent, a copy of
this Agreement. The Voting Stockholder will promptly provide any information
reasonably requested by the Company, Parent or Merger Sub for any regulatory
application or filing made or approval sought in connection with the Merger or
the other Transactions (including filings with the SEC).

Section 5. Irrevocable Proxy. In furtherance of the agreements contained in
Section 3 of this Agreement, for the duration of the Agreement Period the Voting
Stockholder hereby irrevocably grants to and appoints Parent and each of the
executive officers of Parent, in their respective capacities as officers of
Parent, as the case may be, and any individual who shall hereafter succeed to
any such office of Parent, and each of them individually, the Voting
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of the Voting Stockholder, to vote all Subject
Shares beneficially owned by the Voting Stockholder that are outstanding from
time to time, to grant or withhold a consent or approval in respect of the
Subject Shares and to execute and deliver a proxy to vote the Subject Shares.
The foregoing proxy shall be deemed to be a proxy coupled with an interest, is
irrevocable (and as such shall survive and not be affected by the death,
incapacity, mental illness or insanity of the Voting Stockholder) and shall not
be terminated by operation of Law or upon the occurrence of any other event
other than the termination of this Agreement pursuant to Section 11(d) hereof.
The Voting Stockholder represents and warrants to Parent that all proxies
heretofore given in respect of the Subject Shares are not irrevocable and that
all such proxies have been properly revoked or are no longer in effect as of the
date hereof. The Voting Stockholder hereby affirms that the irrevocable proxy
set forth in this Section 5 is given by the Voting Stockholder in connection
with, and in consideration of and as an inducement to, Parent entering into the
Merger Agreement and that such irrevocable proxy is given to secure the
obligations of the Voting Stockholder under Section 3 of this Agreement. Parent
covenants and agrees with the Voting Stockholder that Parent will exercise the
foregoing proxy consistent with the provisions of Section 3 of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 6. Further Action. If any further action is necessary or desirable to
carry out the purposes of this Agreement, the Voting Stockholder shall take all
such action reasonably requested by Parent.

Section 7. Representations and Warranties of the Voting Stockholder. The Voting
Stockholder represents and warrants to Parent as to himself, herself or itself
that:

(a) Authority. The Voting Stockholder has all necessary power and authority and
legal capacity to execute and deliver this Agreement and perform his, her or its
obligations hereunder. The Voting Stockholder, if it is a corporation,
partnership, limited liability company, trust or other entity, is duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its organization. The execution, delivery and performance of this Agreement by
the Voting Stockholder and the consummation by the Voting Stockholder of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Voting Stockholder and no further proceedings or
actions on the part of the Voting Stockholder are necessary to authorize the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby.

(b) Binding Agreement. This Agreement has been duly and validly executed and
delivered by the Voting Stockholder and, assuming it has been duly and validly
authorized, executed and delivered by Parent and subject to the Bankruptcy and
Equity Exception, constitutes the valid and binding agreement of the Voting
Stockholder, enforceable against the Voting Stockholder in accordance with its
terms.

(c) No Conflict. The execution and delivery of this Agreement by the Voting
Stockholder does not, and the performance of this Agreement by the Voting
Stockholder will not, (i) if the Voting Stockholder is a corporation,
partnership, limited liability company, trust or other entity, conflict with,
result in any violation of, require any consent under or constitute a default
(with notice or lapse of time or both) under the Voting Stockholder’s
constituent documents, (ii) conflict with or violate any Law applicable to the
Voting Stockholder or by which any property or asset of the Voting Stockholder
(including the Subject Shares) is bound, (iii) result in any violation or breach
of or conflict with any provisions of, or constitute (with notice or lapse of
time or both) a default (or give rise to any right of purchase, termination,
amendment, acceleration or cancellation) under, or result in the loss of any
benefit under, or result in the triggering of any payments pursuant to, any of
the terms, conditions or provisions of any contract, agreement, commitment,
mortgage, bond, indenture, instrument or obligation to which the Voting
Stockholder is a party or by which it or any of his, her or its respective
properties or assets (including the Subject Shares) may be bound or (iv) result
in the creation of a Lien on any property or asset (including the Subject
Shares) of the Voting Stockholder, except, with respect to clauses (iii) and
(iv), for such violations, breaches, conflicts, defaults, rights of purchase,
terminations, amendments, accelerations, cancellations, losses of benefits,
payments or Liens that would not reasonably be expected to materially impair the
ability of the Voting Stockholder to perform his, her or its obligations
hereunder or to consummate the transactions contemplated herein on a timely
basis.

 

5



--------------------------------------------------------------------------------

(d) Ownership of Shares. As of the date hereof, the Voting Stockholder is, and
at all times during the Agreement Period (except in the case of a Permitted
Transfer) will be, a beneficial owner of the Subject Shares. As of the date
hereof, the Subject Shares together constitute all of the Company Shares
beneficially owned by the Voting Stockholder. The Voting Stockholder has, and at
all times during the Agreement Period (except in the case of a Permitted
Transfer) will have, with respect to the Subject Shares, either (i) the sole
power, directly or indirectly, to vote or dispose of the Subject Shares or
(ii) the shared power, directly or indirectly, to vote or dispose of the Subject
Shares together with (but only with) one or more other Company Stockholders
subject to a voting agreement with Parent on terms substantially similar to the
terms of this Agreement (such Stockholder, an “Other Voting Stockholder”), and
as such, has, and at all times during the Agreement Period (except in the case
of a Permitted Transfer) will have, the complete and exclusive power,
individually or together with one or more Other Voting Stockholders, to,
directly or indirectly, (x) issue (or cause the issuance of) instructions with
respect to the matters set forth in Section 3 of this Agreement, (y) agree to
all matters set forth in this Agreement and (z) demand and waive appraisal or
dissent rights. As of the date hereof, except as set forth opposite the Voting
Stockholder’s name on Schedule A, the Subject Shares are issued and outstanding
and entitled to be voted at the Company Stockholder Meeting and the Voting
Stockholder does not beneficially own any warrants, Company Stock Options,
Company RSUs, Company PSUs or other rights to acquire any Company Shares. Except
as provided in this Agreement, the Subject Shares and all other Company Shares
of which the Voting Stockholder acquires beneficial ownership during the
Agreement Period shall at all times be free and clear of Liens, proxies, powers
of attorney, voting trusts, options, rights of first offer or refusal or
agreements (other than any Liens or proxy created by this Agreement). Except as
provided in this Agreement, there are no agreements or arrangements of any kind,
contingent or otherwise, to which the Voting Stockholder is a party obligating
the Voting Stockholder to Transfer, or cause to be Transferred, any of the
Subject Shares. Except pursuant to the Merger Agreement, no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
the Subject Shares.

(e) Absence of Litigation. As of the date hereof, there is no Action pending
against, or, to the knowledge of the Voting Stockholder, threatened against or
affecting, the Voting Stockholder or any of his, her or its properties or assets
(including the Subject Shares) that would reasonably be expected to impair the
ability of the Voting Stockholder to perform his, her or its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis.

(f) Opportunity to Review; Reliance. The Voting Stockholder has had the
opportunity to review this Agreement and the Merger Agreement with counsel of
his, her or its own choosing. The Voting Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the Voting Stockholder’s execution, delivery and performance of this Agreement.

(g) Brokers. Except as provided in the Merger Agreement, no investment banker,
broker, finder or other intermediary is entitled to a fee or commission from
Parent or the Company in respect of this Agreement based upon any arrangement or
agreement made by or on behalf of the Voting Stockholder in his, her or its
capacity as such.

 

6



--------------------------------------------------------------------------------

Section 8. Street Name Shares. The Voting Stockholder shall deliver a letter to
each financial intermediary or other Person through which the Voting Stockholder
holds Subject Shares that informs such Person of the Voting Stockholder’s
obligations under this Agreement and that informs such Person that such Person
may not act in disregard of such obligations without the prior written consent
of Parent.

Section 9. Notices of Certain Events. The Voting Stockholder shall notify Parent
of any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of the Voting Stockholder set forth in this Agreement.

Section 10. Certain Adjustments. In the event of a stock split, stock dividend
or distribution, or any change in the Company Shares by reason of a stock split,
reverse stock split, recapitalization, combination, reclassification,
readjustment, exchange of shares or the like, the terms “Subject Shares” and
“Company Shares” shall be deemed to refer to and include such shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of such shares may be changed or exchanged or which are
received in the transaction.

Section 11. Miscellaneous.

(a) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by prepaid overnight
courier (providing proof of delivery), by facsimile, by email or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses, facsimile numbers or email addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11(a)):

if to Parent:

[PARENT]

Granite Construction Incorporated

585 W. Beach Street

Watsonville, California 95076

Attention: Richard Watts

Facsimile: (831) 761-7846

Email: richard.watts@gcinc.com

with copies to:

Jones Day

2727 North Harwood

Dallas, Texas 75201

Attention: Alain Dermarkar

Facsimile: (214) 969-4866

Email: adermarkar@jonesday.com

 

7



--------------------------------------------------------------------------------

If to the Voting Stockholder, to his, her or its address set forth under the
Voting Stockholder’s name on Schedule A, with copies to:

 

                                             

                                             

Attention:

Facsimile:

Email:

(b) Entire Agreement; No Third Party Beneficiaries; Amendment. This Agreement
constitutes the entire agreement, and supersedes all prior understandings,
agreements or representations, by or among the parties hereto with respect to
the subject matter hereof. This Agreement shall not confer any rights or
remedies upon any Person or entity other than the parties hereto and their
respective permitted successors and permitted assigns. This Agreement may only
be amended by a written instrument executed and delivered by Parent and the
Voting Stockholder.

(c) Assignment; Binding Effect. Neither the Voting Stockholder, on the one hand,
nor Parent, on the other hand, may assign this Agreement or any of his, her or
its rights, interests or obligations hereunder (whether by operation of Law or
otherwise) without the prior written approval of Parent or the Voting
Stockholder, as applicable, and any attempted assignment without such prior
written approval shall be void and without legal effect; provided, however, that
(i) Parent may assign its rights hereunder to a direct or indirect wholly-owned
Subsidiary of Parent, it being understood and agreed that any such assignment
shall not relieve Parent of its obligations hereunder and (ii) the Voting
Stockholder may transfer Subject Shares in connection with a Permitted Transfer
as provided herein. Subject to the preceding sentence, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and permitted assigns.

(d) Termination. This Agreement shall automatically terminate and become void
and of no further force or effect at the end of the Agreement Period; provided,
however, that no such termination shall relieve or release the Voting
Stockholder or Parent from any obligations or liabilities arising out of his,
her or its breach of this Agreement prior to its termination.

(e) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy or
the application of this Agreement to any Person or circumstance is invalid or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. To such end, the provisions of this Agreement are agreed to be severable.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

8



--------------------------------------------------------------------------------

(f) Governing Law; Forum.

(i) All disputes, claims or controversies arising out of or relating to this
Agreement, or the negotiation, validity or performance of this Agreement, or the
Transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws.

(ii) All Actions arising out of or relating to this Agreement shall be heard and
determined in the Court of Chancery of the State of Delaware (or, only if the
Court of Chancery of the State of Delaware declines to accept jurisdiction over
a particular matter, any federal court within the State of Delaware). The
parties hereby (A) submit to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware (or, only if the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, any federal
court within the State of Delaware) for the purpose of any Action arising out of
or relating to this Agreement brought by any party and (B) irrevocably waive,
and agree not to assert by way of motion, defense, or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the Transactions may not be
enforced in or by any of the above-named courts. Each of the parties hereto
agrees that mailing of process or other papers in connection with any action or
proceeding in the manner provided in Section 11(a) or such other manner as may
be permitted by Law shall be valid and sufficient service of process.

(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. Each of the parties
(A) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (B) acknowledges
that it and the other hereto have been induced to enter into this Agreement and
the transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Section 11(f).

(g) Counterparts. This Agreement may be executed and delivered (including by
facsimile or other form of electronic transmission) in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(h) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by or on behalf of the party incurring such cost or expense.

 

9



--------------------------------------------------------------------------------

(i) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(j) Interpretation. Any reference to any national, state, local or foreign Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires. When a reference is made in
this Agreement to Sections or Schedules, such reference shall be to a Section of
or Schedule to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” In this Agreement, the
Voting Stockholder of any Company Shares held in trust shall be deemed to be the
relevant trust and/or the trustees thereof acting in their capacities as such
trustees, in each case as the context may require to be most protective of
Parent, including for purposes of such trustees’ representations and warranties
as to the proper organization of the trust, their power and authority as
trustees and the non-contravention of the trust’s governing instruments.

(k) No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

(l) Specific Performance. The Voting Stockholder agrees that irreparable damage
would occur in the event any provision of this Agreement were not performed by
him or it in accordance with the terms hereof and that money damages would not
be a sufficient remedy for any breach of this Agreement, and accordingly, Parent
shall be entitled to specific performance of the terms hereof, without any
requirement to post bond, in addition to any other remedy at law or equity.

(m) No Limitation on Actions as Director or Officer. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is or
becomes during the term of this Agreement a director or officer of the Company
shall be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of the Company. The parties hereto
acknowledge and agree that this Agreement is entered into by the Voting
Stockholder solely in its capacity as the beneficial owner of Subject Shares and
nothing in this Agreement shall (a) restrict in any respect any actions taken by
the Voting Stockholder or its designees or Representatives who are a director or
officer of the Company solely in his or her capacity as a director or officer of
the Company or (b) be construed to prohibit, limit or restrict such Voting
Stockholder from exercising its fiduciary duties as a director or officer of the
Company. For the avoidance of doubt, nothing in this Section 11(m) shall in any
way modify, alter or amend any of the terms of the Merger Agreement.

(n) Non-Survival. The representations and warranties of the Voting Stockholder
contained herein shall not survive the closing of the transactions contemplated
hereby and by the Merger Agreement.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the date first written above.

 

GRANITE CONSTRUCTION INCORPORATED

By:  

 

Name: Title:

[VOTING STOCKHOLDER]

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Schedule A

Subject Shares

 

Voting

Stockholder

  

Company Shares

  

Company Stock

Options

  

Company RSUs

  

Company PSUs

[Name]    [            ]    [            ]    [            ]    [            ]
[Address]            